DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 8-10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kozakai [US 2009/0046474] in view of Lee [US 2014/0092810] and Buckley [US 2007/0004405].
As claim 1, Kozakai discloses a method comprising appending a tunneling protocol header to a payload to obtain an encapsulated data packet at a network terminal [Fig 3, Ref 100 discloses UE “network terminal” encapsulates packet with tunneling header for each interface such as cellular and WLAN, Fig 12, Ref 404 of user terminal for encapsulating tunneling header to data]; modifying at least one field in the 
Since, Kozakai discloses an access networks and core networks such as cellular and WLAN. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a communication network environment comprising a plurality of communication networks, wherein each communication network of the plurality of communication networks comprises access and core networks as disclosed by Buckley into the teaching of Lee discloses a method and system for inserting access information into tunneling header into the teaching of Kozakai.  The motivation would have been to optimizing application and service availability and performance.
As claim 2, Kozakai discloses the delivering comprises: selecting the access node based on the tunneling protocol header [Fig 11, Ref S1407 selects base station “access node” based on information in the tunneling header]; and negotiating delivery of the encapsulated data packet with the selected [Fig 11, Ref S1402, S1403 and S1405 discloses network and UE exchange information before setup a tunnel].
As claim 3, Kozakai discloses the tunneling protocol header is a generic routing encapsulation (GRE) header [Fig 17 and 18, GRE].
As claim 8, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.	

As claim10, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.
As claim 15, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.	
Claims 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kozakai [US 2009/0046474] in view of Buckley [US 2007/0004405].
As claim 5, Kozaki discloses a method comprising intercepting an encapsulated data packet from a network terminal, the encapsulated data packet comprising a tunneling protocol header appended to a payload, the tunneling protocol header includes at least one field indicative of at least one of an access network and a core network for transmitting the encapsulated data packet [Fig 11, Ref 10 receives tunneling packet, See Fig 14 discloses a tunnel established between Ref 400 and 500 which includes a field for indicating access network or core network such as cellular IP address or WLAN IP address for transmitting the tunneling packet to target device]; and transmitting  the encapsulated data packet to a target terminal via at least one of the access network and the core network indicated in the at least one field of the tunneling protocol header [Fig 11, 10 and 20 for transmitting the packet based on tunneling header, Fig 14, Ref 400 transmitting packet via access network and core network that associated with COA address in the tunneling header].  However, Kozakai fails to disclose what Buckley discloses the access network and the core network belong to different communication networks of a communication network environment comprising 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a communication network environment comprising a plurality of communication networks, wherein each communication network of the plurality of communication networks comprises access and core networks as disclosed by Buckley into the teaching of Kozakai. The motivation would have been to optimizing application and service availability and performance.
As claim 12, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.
Claims 4 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kozakai, Lee and Buckley as applied to claims 1 and 8 above, and further in view of Assarpour [US 2016/0134531].
As claim 4, Kozakai, Lee and Buckley fail to disclose what Assarpour discloses modifying comprises updating a delivery header of the tunneling protocol header to indicate an intercept unique identification address (UIA) of the access node, wherein said intercept UIA allows the access node to identify whether the data packet is to be routed as usual or in accordance with the information in the tunneling protocol header [Fig 12 and Par. 0075 discloses updating header with address of service function in 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for updating routing information in the packet as disclosed by Assarpour into the teaching of Kozakai, Lee and Buckley.  The motivation would have been to provide a security for network.
As claim 11, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.
Claims 6-7 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kozakai and Buckley as applied to claims 5 and 12 above, and further in view of Assarpour [US 2016/0134531].
As claim 6, Kozakai and Buckley fail to disclose what Assarpour discloses determining the access node based on the tunneling protocol header comprising a delivery header having an intercept unique identification address (UIA) [Fig 12 and Par. 0075 discloses a tap packet includes a delivery header including an intercepting address such as address of next function node]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for including a delivery header having address of next function node as disclosed by Assarpour into the teaching of Kozakai and Buckley.  The motivation would have been to provide a security for network.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for using routing information in the packet as disclosed by Assarpour into the teaching of Kozakai and Buckley.  The motivation would have been to provide a security for network.
As claim 13, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.
As claim 14, the claim is rejected based on the same reasoning as presented in the rejection of claim 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang [US 2012/0044920] discloses a method and system for using tunnel header between terminal and gateway.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414